SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2015 SILICOM LTD. (Translation of Registrant's name into English) 14 Atir Yeda St., P.O.Box 2164, Kfar-Sava 4464323, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Silicom Ltd. (the “Registrant” or the “Company”) held an Annual General Meeting of Shareholders on July 28, 2015 at 12:00 (Israel time) at the Registrant’s offices at 14 Atir Yeda Street, Kfar Sava 4464323, Israel (the “Meeting”). Copies of the Notice of Annual General Meeting, Proxy Statement and Proxy Card relating to the Meeting were filed on Form 6-K by the Registrant on May 19, 2015. The Registrant is announcing that the resolutions relating to the: (i) re-election of Mr. Avi Eizenman as director of the Company for a term commencing on the date of the Meeting until the next Annual General Meeting of Shareholders to be held in the year 2016 and until his successor has been duly elected, and re-election of Mr. Yeshayahu (‘Shaike’) Orbach, as a director of the Company for a term commencing on the date of the Meeting until the next Annual General Meeting of Shareholders to be held in the year 2016 and until his successor has been duly elected, subject to his continued employment as President and Chief Executive Officer of the Company; (ii) election of Mr. Eli Doron to hold office as director for a term commencing on the date of the Meeting until the next Annual General Meeting of Shareholders to be held in the year 2016, and until his successor has been duly elected; (iii) grant of 13,333 options to purchase ordinary shares of the Company to Mr. Avi Eizenman, the Active Chairman of the Company’s Board of Directors; (iv) grant of 13,333 options to purchase ordinary shares of the Company to Mr. Yeshayahu (‘Shaike’) Orbach, a member of the Board of Directors, and President and Chief Executive Officer of the Company; and (v) appointment of Somekh Chaikin, Certified Public Accountants (Israel), a member of KPMG International, as independent public accountants of the Company for the year ending December 31, 2015 and until the next General Meeting of Shareholders and authorization of the Audit Committee to fix the compensation of such auditors, were all duly approved by the shareholders of the Company at the Meeting. This report on Form 6-K is incorporated by reference into all effective registration statements filed by the Registrant under the Securities Act of 1933. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SILICOMLtd. (Registrant) By: /s/Yeshayahu (‘Shaike’) Orbach Yeshayahu (‘Shaike’) Orbach Director, President and Chief Executive Officer Date:July 28, 2015
